Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, Claims 15-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/16/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.






EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Chien-hung Yu on 3/30/2021.
The application has been amended as follows:
(Currently Amended) A semiconductor package, comprising:
a die; 
a plurality of dielectric layers sequentially stacked over the die;
a plurality of redistribution patterns in the plurality of dielectric layers (110); 
a via, penetrating through the plurality of dielectric layers and in contact with the die; and
at least one ring, surrounding and being in contact with the via and in at least one of the plurality of dielectric layers, wherein a bottom surface of the at least one ring is inserted between a bottom surface of the via and a top surface of the via and a top surface of the at least one of the plurality of dielectric layers.
           

8. (currently amended) A semiconductor package, comprising:
a die;
a multi-step shaped via disposed over and electrically connected to the die, comprising a plurality of steps; and
a plurality of rings, respectively disposed on a plurality of dielectric layers, surrounding and being in contact with the multi-step shaped via respectively, wherein inner diameters of the plurality of rings are increasing as vertical distances between the plurality of rings and the die are increasing wherein a distance between a surface of one step of the multi-step shaped via to a surface of one of the dielectric layers (110) is substantially the same as a height of the corresponding ring (130).


16. (currently amended) A method of manufacturing a semiconductor package, comprising:
forming a first dielectric layer over a die;
forming a first ring on the first dielectric layer;
forming a second dielectric layer on the first dielectric layer to cover the first ring, wherein a bottom surface of the first ring is substantially coplanar with a bottom surface of the second dielectric layer;
by using the first ring as an etch stop layer, removing a portion of the second dielectric layer to form a first via hole exposing a portion of the first ring, wherein a diameter of the first via hole is larger than an inner diameter of the first ring; 
by using the first ring as a mask, removing portions of the first and second dielectric layers to form a second via hole connecting the first via hole, wherein a diameter of the second via hole is substantially equal to the inner diameter of the first ring; and
forming a via in the first and second via holes to electrically connect to the die, wherein the first ring surrounds and is in contact with the via, and an interface exists between the via and the first ring.

 The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be 20150348874 to Tsai et al. (Tsai), particularly Fig. 1D. Tsai teaches the structures of Claims 1 and 8 and a corresponding method of Claim 16, but does not teach the multi layered dielectric that corresponds to the bottom surfaces of the rings as required by claims 1 and 16, or the standoff distance between the step of the via and the ring being equidistant from a corresponding dielectric layer as required by Claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVREN SEVEN/Primary Examiner, Art Unit 2812